COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-302-CV
  
  
WILLOW 
PARK BAPTIST CHURCH,                                        APPELLANTS
JERRY 
D. TOWLES AND LLOYD CARLISLE 
  
V.
  
BRADLEY 
WELLS CORPORATION D/B/A                                      APPELLEE
NEEDHAM 
RE-ROOFING
 
  
----------
FROM 
THE 43RD DISTRICT COURT OF PARKER COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellants' “Dismissal Of Appeal.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
  
                                                                  PER 
CURIAM
 
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
May 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.